 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    SHIRLETTA M. BAYLOR                                     Case No. 2:19-cv-00231-JAD-GWF
 8                                           Plaintiff,
             v.
 9                                                                           ORDER
      NANCY A. BERRYHILL,
10    Acting Commissioner of Social Security,
11

12                                         Defendant.
13
            This matter is before the Court on Plaintiff’s Application to Proceed In Forma Pauperis
14
     (ECF No. 1), filed on February 7, 2018.
15
                                              BACKGROUND
16
            Plaintiff alleges a claim against the Social Security Administration (SSA), challenging its
17
     denial of disability insurance benefits and supplemental security income. Plaintiff alleges that at
18
     all times relevant to this action, she was disabled as defined by the Social Security Act. Plaintiff
19
     claims that the Social Security Commissioner, initially and upon reconsideration, denied her
20
     applications for disability insurance benefits. Plaintiff states that she timely requested review of
21
     the ALJ’s decision with the Appeals Council, which was denied on November 8, 2018. Plaintiff
22
     now seeks judicial review of that final agency decision.
23
                                               DISCUSSION
24
               I.   Application to Proceed In Forma Pauperis
25
            Plaintiff filed this instant action and attached a financial affidavit to her application and
26
     complaint as required by 28 U.S.C. § 1915(a). Having reviewed Plaintiff’s financial affidavit
27
     pursuant to 28 U.S.C. § 1915, the Court finds that Plaintiff is unable to pre-pay the filing fee.
28
                                                          1
 1   Therefore, Plaintiff's request to proceed in forma pauperis in federal court is granted.

 2          II.     Complaint

 3          Plaintiff brings suit against the SSA alleging that she was wrongfully denied disability

 4   insurance benefits and supplemental security income. Federal courts only have jurisdiction to

 5   conduct judicial review of the SSA’s final decisions. See 42 U.S.C. § 405(g); Klemm v. Astrue,

 6   543 F.3d 1139, 1144 (9th Cir. 2008); see also Cilifano v. Sanders, 430 U.S. 99, 107–09 (1977).

 7   Plaintiff appears to have fully exhausted her administrative remedies with the SSA. The Court

 8   will therefore allow Plaintiff’s complaint to proceed as a petition for judicial review of a final

 9   agency decision. Accordingly,

10          IT IS HEREBY ORDERED that Plaintiff's Application to Proceed In Forma Pauperis

11   (ECF No. 1) is granted. Plaintiff shall not be required to pre-pay the full filing fee of four

12   hundred dollars ($400.00).

13          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF

14   No. 1-1).

15          IT IS FURTHER ORDERED that the Clerk of the Court shall serve the Commissioner

16   of the Social Security Administration by sending a copy of summons and Complaint by certified

17   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration,

18   160 Spear Street, Suite 899, San Francisco, California 94105, and (2) the Attorney General of the

19   United States, Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.

20          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to the

21   United States Attorney for the District of Nevada, and deliver the summons and Complaint to the

22   U.S. Marshal for service.

23          IT IS FURTHER ORDERED that Defendants shall have sixty (60) days from the date

24   of service to file their answer or responsive pleading to Plaintiff’s Complaint in this case.

25          IT IS FURTHER ORDERED that henceforth, Plaintiff shall serve upon Defendant, or

26   their attorney if they have retained one, a copy of every pleading, motion, or other document

27   submitted for consideration by the court. Plaintiff shall include with the original paper submitted

28   for filing a certificate stating the date that a true and correct copy of the document was mailed to
                                                       2
 1   Defendant or their counsel. The court may disregard any paper received by a district judge,

 2   magistrate judge, or the Clerk which fails to include a certificate of service.

 3          Dated this 8th day of February, 2019.
 4

 5
                                                            GEORGE FOLEY, JR.
 6                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
